Citation Nr: 0508695	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1951 through May 
1973; he retired with more than 22 years of service.  The 
appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
October 2000 and issued in November 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's request to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  By a Board decision issued in August 
2002, the Board directed the RO to consider on the merits a 
claim for service connection for the veteran's cause of 
death, including as due to exposure to herbicides or 
asbestos, and to consider whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death as due to 
exposure to ionizing radiation.  These claims now return to 
the Board.  

The appellant requested a Travel Board hearing, and that 
hearing was conducted in St. Petersburg, Florida, in April 
2002, by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran died in January 1996; the death certificate 
lists the immediate cause of death as multiple brain 
metastases, due to malignant melanoma, primary unknown.

3.  The veteran is presumed to have been exposed to 
herbicides due to active service in Vietnam.
 
4.  At the time of his death, the only disability for which 
the veteran had been awarded service connection was bilateral 
hearing loss.

5.  The medical evidence of record supports the conclusion 
that the veteran's malignant melanoma was not related to his 
military service or to any incident of service.

6.  By a Board decision issued in March 2000, a claim of 
entitlement to service connection for the cause of the 
veteran's death based on exposure to ionizing radiation was 
denied, and that decision became final in the absence of an 
appeal to the United States Court of Appeals for Veterans 
Claims.

7.  Additional clinical evidence obtained since the Board's 
March 2000 decision establishes that in the veteran's death 
was not related to his exposure to ionizing radiation in 
service, and the additional evidence, because it is wholly 
unfavorable to the claim, is not so significant that it must 
be considered in order to determine the merits of the claim, 
and is not new or material to warrant reopening the claim.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor was the veteran's death related to any incident of 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1116, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.309, 3.312 (2004).

2.  The Board's March 2000 decision denying entitlement to 
service connection for the veteran's cause of death, claimed 
as due to exposure to ionizing radiation, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

3.  Evidence received in support of the claim of entitlement 
to service connection for service connection for the cause of 
the veteran's death as due to exposure to ionizing radiation 
is new but not material, and, therefore, it is not sufficient 
to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was due in 
some way to his service, and resulted either from his 
exposure to herbicides or asbestos.  The appellant contends 
that she had submitted new and material evidence to reopen a 
claim that the veteran's death resulted from his in-service 
exposure to ionizing radiation.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, final regulations implementing the VCAA 
were published in the Federal Register.  The portion of the 
regulations pertaining to the duty to notify and duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As to the 
appellant's April 2000 request to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death as due to exposure to ionizing radiation, the 
Board notes that no provision of the VCAA requires reopening 
of any previously-denied claim in the absence of submission 
of new and material evidence

The appellant's claim for service connection for the cause of 
the veteran's death which was denied as not well-grounded by 
the Board decision issued in March 2000 must be reconsidered, 
and the VCAA is applicable to require that claim to be 
reviewed on the merits.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board Remand issued in August 2002 advised the appellant 
of the enactment of the VCAA, advised the appellant of the 
effect of the VCAA's repeal of the well-grounded claim 
requirement, and advised her that the RO should take actions 
required to satisfy the notification and development 
provisions of the VCAA.  By a letter issued in December 2002, 
the RO identified VA's duties to notify and assist the 
claimant.  The letter specifically set out above criteria for 
establishing service connection.  The RO advised the 
appellant specifically that the RO would request evidence 
from a physician identified by the appellant as "Dr. Shear" 
at her February 1999 Travel Board hearing as soon as the she 
provided authorization for the release of those records.  The 
appellant was advised of her right to obtain medical opinion 
regarding whether the veteran's carcinoma was the direct 
result of exposure to Agent Orange or asbestos during 
military service.  The appellant was advised to tell VA 
"about any additional information or evidence" and was 
advised that evidence could be submitted or identified up to 
one year from the date of the December 2002 letter.

With her April 2000 claim for service connection for the 
cause of the veteran's death, the appellant submitted a 
written statement from Dr. H.B. Serra, Jr. apparently the 
physician identified as "Dr. Shear" at the pervious Board 
hearing.  The appellant also submitted a release of 
information for the records of Dr. Serra.  By a letter issued 
in February 2003, the RO requested those records on the 
appellant's behalf.  No response was received from Dr. Serra, 
and in July 2003, the RO sent a second request to Dr. Serra 
for clinical records pertaining to the veteran.  The RO sent 
a letter to the appellant on that same day, advising her that 
no response had been received from Dr. Serra, and that it was 
ultimately her responsibility to obtain the records if Dr. 
Serra did not respond to VA's requests.  In August 2003, Dr. 
Serra's office responded that there was no patient in the 
computer system by the veteran's name. 

The appellant identified additional clinical providers, and 
the RO requested records from those physicians.  Records were 
obtained from one of the identified providers, and another 
provider indicated that no records for the veteran were 
available.  The appellant was notified of the status of 
development in the case.  

Medical opinion regarding the etiology of the melanoma that 
caused the veteran's death was obtained in September 2004, 
and the appellant was notified of that VA opinion.

A supplemental statement of the case (SSOC) issued in 
September 2004 included the complete text of the provisions 
of 38 C.F.R. § 3.159, as revised to incorporate an implement 
the VCAA.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the appellant 
was most recently advised of some provisions of the VCAA, the 
Board is not precluded from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify her of applicable law and 
regulations and of the evidence required to substantiate the 
claim.  The notifications clearly advised the appellant to 
identify or submit any relevant evidence, and the appellant 
did identify relevant clinical records.  The content of the 
notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, as 
well as the text of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds that the claimant has indeed been notified 
that she should provide or identify any and all evidence 
relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the appellant 
as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual background

The veteran had active military service from 1951 to 1973, 
when he retired with more than 22 years of active service.  
He was stationed in Korea and in Vietnam.  Following his 
service separation, he was granted service connection for 
bilateral hearing loss by a February 1976 rating decision.  

A July 1993 private pathology report reflects pathologic 
diagnosis of a malignant melanoma, nodular type.

VA outpatient clinical records dated in August 1995 reflect 
that the veteran had a history of metastatic malignant 
melanoma and had been followed by Dr. Streiff.  Dr. Streiff's 
September 1995 through November 1995 notes reflect that the 
veteran was followed for malignant melanoma and was receiving 
hospice care.

In January 1996, the veteran died as the result of multiple 
brain metastases of malignant melanoma.  The primary source 
of the metastatic malignant melanoma was unknown.

At a personal hearing conducted in December 1996, the 
appellant testified that, following initial identification of 
a melanoma of the veteran's back in 1993 by "Dr. Sims," the 
veteran was treated thereafter at the Navy Hospital in 
Orlando, Florida.  September 1993, January 1994, February 
1994, April 1994, September 1994, October 1994, November 
1994, February 1995, May 1995, and June 1995 clinical 
records, including pathology reports, from the Naval 
Hospital, Jacksonville, Florida, are associated with the 
claims file. 

At a February 1999 Travel Board hearing, the appellant 
testified that a "Dr. Shear," a civilian physician, treated 
the veteran first, and that the Navy physicians he saw after 
that indicated that they could not actually state that the 
cancer the veteran had was the result of Agent Orange or 
other exposure in service, but indicated that they could not 
prove that the cancer was not the result of such exposure.  

Dr. H.B. Serra, Jr., provided a letter dated in April 2000.  
That letter notes that the veteran's death certificate 
reflects that he died of malignant melanoma with multiple 
brain metastases.  The letter further states, "The appellant 
contends that the fatal cancer was a direct cause (sic) due 
to exposure in the service of the United States Marines to 
Agent Orange, exposure to herbicides during his active 
military service in the Republic of Vietnam."

At a Travel Board hearing conducted in April 2002, the 
appellant indicated that she had not understood that Dr. 
Serra's letter did not include a medical opinion as to the 
etiology of the veteran's melanoma and indicated that she 
would contact Dr. Serra to obtain a more specific opinion.  

The appellant identified an additional clinical provider, Dr. 
Morris.  Dr. Morris's clinical records for the veteran could 
not be located, but a July 1993 pathology report associated 
with the claims file reflects that a diagnosis of malignant 
melanoma was assigned following evaluation of the veteran's 
skin tissue submitted from Dr. Morris's office.

In September 2004, a VA physician reviewed the veteran's 
claims file and the appellant's contentions that the 
veteran's death was the result of in-service exposure to 
asbestos, Agent Orange, or other incident of service.  The 
reviewer noted that there was no evidence supporting the 
claim of exposure to asbestos.  The reviewer noted that, even 
if exposure to asbestos were shown, no medical literature 
supported a relationship between malignant melanoma and 
asbestos exposure.  The reviewer further opined that the 
veteran's melanoma with brain metastases was not the result 
of exposure to Agent Orange.  
 
Law and regulations governing service connection and service 
connection for cause of a veteran's death

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  A service-connected disability will be 
considered as the principal (primary) cause of death where 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death, or was the 
principal cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a casual connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed service-connected, including chloracne or other 
acneform disease consistent with chloracne; type II diabetes; 
Hodgkin's disease; and soft-tissue sarcoma.  However, 
malignant melanoma is not among the diseases which may be 
presumed service-connected following exposure to herbicides.  
Analysis

The applicable law provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  Therefore, it is established that the veteran 
was exposed to Agent Orange.  The question before the Board 
is whether the evidence of record establishes a nexus between 
the veteran's cause of death and the exposure to Agent 
Orange.  (Malignant melanoma is not shown during service or 
within the first postservice year and is not shown to be 
proximately due to or the result of the service-connected 
bilateral hearing loss.  It is not contended otherwise.)  The 
evidence of record contains no medical opinion that relates 
the veteran's cause of death to exposure to Agent Orange.  
The veteran's death from malignant melanoma may not be 
presumed service connected, because melanoma is not a disease 
which is defined by statute or regulation as one for which 
service connection may be presumed.

Rather, the private medical opinion from Dr. Serra reflects 
only that the appellant contends that the veteran's malignant 
melanoma resulted from his in-service exposure to herbicides, 
but Dr. Serra declined to provide an opinion relating the 
veteran's death from malignant melanoma to exposure to 
herbicides, or any other incident of service.  The Board 
notes that the records of the veteran's clinical care by Dr. 
Serra have not been obtained, and the appellant has been so 
notified.  The Board notes that Dr. Serra was identified by 
the appellant as the doctor whom the appellant thought had 
told her husband his cancer might be related to his exposure 
to herbicides.  The written opinion from Dr. Serra 
establishes that he has declined to provide an opinion that 
there was a relationship between the veteran's exposure to 
herbicides and later development of a malignant melanoma.  
The appellant was notified that Dr. Serra's clinical records 
had not been obtained.  The appellant was able to obtain a 
medical statement from Dr. Serra, so it appears that the 
appellant could have obtained the clinical records if she so 
desired. 

 The appellant was also advised that the written statement 
from Dr. Serra did not include an opinion that the veteran's 
death was related to exposure to herbicides.  The appellant 
indicated she would obtain another opinion from Dr. Serra, 
and the record of the Travel Board hearing was held open for 
60 days so that the appellant could obtain that opinion, but 
no additional opinion was added to the record following that 
Travel Board hearing, or in the years since that hearing.  

The appellant was clearly notified that the opinion from Dr. 
Serra did not support her contention, and that Dr. Serra's 
records for the veteran had not been obtained.  The appellant 
did not obtain additional evidence after such notification.  
However, as a medical statement from Dr. Sierra is of record, 
and the transcript of the April 2002 Travel Board hearing 
reflects that the appellant and her representative discussed 
the opinion missing from Dr. Serra's April 2002 statement, 
and the transcript reflects discussion of the appellant's 
responsibility to obtain further opinion from Dr. Sierra, and 
as the appellant was notified in the September 2004 SSOC that 
no further records from Dr. Sierra had been received, the 
duties to assist and notify the appellant have been met.  
Remand for further attempts to obtain Dr. Sierra's records 
would be fruitless.  The Board finds that no further attempts 
to obtain records or an opinion from Dr. Serra are required.  

The evidence of record is completely unfavorable to the 
veteran, except for the statements submitted by the appellant 
indicating her belief that the veteran's death resulting from 
malignant melanoma was related to the inservice herbicide 
exposure.  As a lay person she is not competent to provide an 
opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The claim must be 
denied.  

Law and regulations governing requests to reopen previously-
denied claims

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death as 
due to exposure to ionizing radiation.  The appellant 
contends that she has submitted new and material evidence to 
reopen the claim.  Although the Board's March 2000 denial of 
the claim for service connection for exposure to ionizing 
radiation as the cause of the veteran's death is final, the 
veteran may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  38 
U.S.C.A. § 7105(c).  A final decision of the Secretary shall 
be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).  

If evidence submitted following the March 2000 Board denial 
is found to be "new" (that is, not of record at the time of 
the last final disallowance of the claim and not merely 
redundant or cumulative of other evidence that was then of 
record), the Board must then determine whether the "new" 
evidence is material to the claim at issue, under the 
standard for determining new and material evidence in effect 
at the time the appellant submitted the April 2000 request.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2000).  "Material evidence" means evidence that bears 
directly and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a) (2001); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 38 C.F.R. § 
3.156(a) has been amended, the amended version is effective 
only for applications to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  
Thus, it does not apply to this appeal, submitted in April 
2000.

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  Therefore, when a proposition is medical in 
nature, 


such as one concerning medical nexus, etiology, or diagnosis, 
then medical, rather than lay, evidence is required.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999); cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (evidence proceeding from a 
non-medical source competent to prove non-medical 
propositions).  For the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

Analysis

In this case, the Board denied the claim in March 2000, and 
that is the last final denial on the merits prior to the 
appellant's April 2000 request to reopen the claim that 
exposure to radiation caused the veteran's death.  The Board 
based its denial on the following finding: after a dose 
assessment was conducted, a review was conducted for the VA 
Under Secretary of Benefits by a medical expert, who 
concluded that the dose of ionizing radiation to which the 
veteran had been exposed was unlikely to have cause the 
veteran's death from malignant melanoma.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100.  
The appellant in this case did not file a motion for 
reconsideration of the Board's March 2000 decision, nor did 
she appeal the decision to the Court.  The Board's March 2002 
decision is thus final.

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  For claims filed prior to 


August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The only additional evidence obtained since the Board's March 
2000 decision is an April 2000 statement from Dr. Serra, the 
appellant's testimony at a Travel Board hearing conducted in 
April 2002, and the opinion provided by a VA reviewer in 
September 2004.  

The April 2000 statement from Dr. Serra does not discuss the 
veteran's exposure to ionizing radiation in any way.  The 
word "radiation" does not appear in that statement.  Thus, 
Dr. Serra's statement cannot be considered new or material to 
reopen the claim for service connection for radiation as the 
cause of the veteran's death.

The appellant's lay testimony at the April 2002 Board hearing 
reiterated the appellant's belief, previously expressed on 
several occasions of record, that the skin cancer which 
caused the veteran's death was due to his exposure to 
ionizing radiation in service.  As the appellant had 
previously expressed this opinion, this testimony was 
cumulative and redundant, and not "new."  As the appellant 
was expressing a lay opinion, unsupported by any medical 
evidence or opinion, her testimony cannot be considered 
"material" to the medical question of etiology before the 
Board, as to which only competent medical opinion may be 
considered material.

A 1993 pathology report reflecting diagnosis of malignant 
melanoma was obtained, but that pathology report is 
duplicative and cumulative of evidence of record prior 


to the last final decision on the merits.  The clinical 
evidence of record prior to the Board's March 2000 decision 
clearly and unequivocally demonstrated that the veteran died 
as a result of metastasis of malignant melanoma, and a 
pathology report establishing that malignant melanoma was 
diagnosed in 1993 is not new.  That pathology report also 
fails to meet the definition of "material," since, in the 
absence of any doubt that the veteran had malignant melanoma, 
evidence establishing that the veteran had malignant melanoma 
is not material to the issue before the Board, the question 
before the Board being whether exposure to ionizing radiation 
caused the veteran's malignant melanoma.

Finally, the September 2004 VA medical opinion is entirely 
unfavorable to the appellant's claim.  This evidence is new, 
in the sense that it was not previously of record, but is not 
"material" in the sense that it does not add to the 
understanding of the claim and does not tend to support the 
appellant's claim in any way.  Thus, even with the "new" 
opinion, the appellant's claim is not supported with any 
evidence.  If the Board determined that the evidence provided 
by the September 2004 reviewer was new and material to reopen 
the claim, the claim would be denied, since the "new" 
evidence is entirely unfavorable in every respect to the 
appellant's claim.  In the absence of "material" evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the request to reopen the claim must be denied.  

As the preponderance of the evidence is against the 
appellant's claims, the Board finds that the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.




ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.

Because new and material evidence has not been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death as due to 
exposure to ionizing radiation is denied.



                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


